El Juez Asociado Señob Wole,
emitió la opinión del tribunal.
Manuel Cruz Semidey, quien se alegó era insolvente, de-bía dinero a Arbona Hermanos y Cía., comerciantes de Ponce, y para cobrar su crédito la segunda, después de pre-sentada una demanda en la Corte Municipal de Coamo, em-bargó las mercancías de dicho Semidey. Juan A. Santiago .era un empleado de Semidey, quien también trabó un embargo por sueldos devengados, el cual dejó en poder del marshal de la Corte Municipal de Coamo. Entonces Santiago en la Corte de Distrito de Ponce radicó una demanda de injunction contra Arbona Hermanos y Cía. y el marshal. La demandada Arbona Hermanos formuló excepción previa y sometió su caso, dictando la corte sentencia en favor del demandante.
La demanda alega que Santiago era un acreedor prefe-rente y que está pendiente una acción en la Corte de Dis-trito de Ponce en apelación de la Corte Municipal de Coamo en cobro de dicha suma. El demandante alegó que la venta de las mercancías embargadas fué señalada para cierto día posterior a la radicación de la demanda de injunction, y alegó-también que si se verificase la venta su crédito prefe-rente quedaría anulado.
Convenimos con la apelante en que todo el procedimiento pudo quedar arreglado debidamente en la Corte Municipal de Coamo por virtud del procedimiento de embargo y de-bió haber sido resuelto allí. Una corte tiene amplias facul-*360tades de conformidad con nn procedimiento de embargo. Este es el efecto de nuestra decisión en el caso de Goffinet v. Polanco, 30 D.P.R. 826. El apelado trata de distinguir el casoj fundado en que no hubo ningún embargo en el caso de Goffinet, pero estábamos sugiriendo que tal embargo era un remedio que podían utilizar las partes en la ejecución de la sentencia en vez de un injunction. Y estas conside-raciones serían de aplicación si tuviera Santiago un crédito preferente por virtud del artículo 1825 del Código Civil. El apelado parece creer que un embargo y venta extingui-ría su derecho a recobrar, toda vez que Semidey es insolvente.
Lo que es muy evidente en este caso es que la demanda no presenta un caso tal que justifique la intervención de una corte de equidad. El apelado no ha demostrado .que no tiene un remedio adecuado en ley, sino varios. El no demuestra una condición de daños irreparables y su suges-tión de la necesidad de evitar una multiplicidad de accio-nes no nos parece sostenible.
También podemos dudar si la equidad favorecerá a un simple acreedor por contrato cuya reclamación no se ha con-vertido en sentencia, pero no nos detendremos a examinar-la jurisprudencia en este sentido.

Debe revocarse la sentencia y desestimarse la demanda.